Citation Nr: 0813126	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  98-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
October 31, 2000.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to October 31, 2000.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizures and blackouts with a history of a gunshot wound to 
the head and, if so, whether the reopened claim should be 
granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  Jurisdiction was 
subsequently transferred to the RO in New York, New York.

When the case was most recently before the Board in April 
2006, it was remanded for further development.


REMAND

In his November 2002 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran requested a Board hearing in 
Washington, D.C.  No hearing was scheduled in response; nor 
did the veteran thereafter withdraw his request.  In response 
to a February 2008 Board letter seeking clarification from 
the veteran concerning his desire for a hearing before the 
Board, the veteran checked the statement indicating he wanted 
to attend a hearing before a Veterans Law Judge at the 
Regional Office.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007). 



